SUBSCRIPTION AGREEMENT for
 
 
Element 21 Golf Company
200 Queens Quay East, Unit 1
Toronto, Ontario, Canada, M5J2L4


1. Investment. The undersigned (“Investor”) hereby agrees to invest
$________(the “Investment Amount”) in Element 21 Golf Company, a Delaware
corporation (the “Company”) in exchange for (i) ________ shares of the Company’s
Common Stock, $.01 par value per share (the “Common Stock”), and (ii) a warrant
to purchase _________ shares of Common Stock, a form of which is attached hereto
as Exhibit A (the “Warrant”), on the terms and conditions described herein. The
Common Stock, the Warrant, and the shares of Common Stock issuable upon exercise
of the Warrant (the “Warrant Shares”) are collectively referred to herein as the
“Securities”.


2. Payment and Issuance of Securities. On June ____, 2007, the Investor will
tender to the Company $________ and in exchange therefor, the Company will
deliver to the Investor the Securities.


The Investor fully understands that the Company has a limited operating history
and that his, her or its investment in the Company involves a high degree of
risk of loss of his, her or its entire investment. The Investor fully
understands the nature of the risks of an investment in the Company and is
qualified by his, her or its knowledge and experience to evaluate investments of
this type. The Investor has carefully considered the potential risks relating to
the Company and an investment in the Company and has, in particular, reviewed
each of the risks set forth in Annex D attached hereto and the Securities and
Exchange Commission (“SEC”) filings described in Annex E attached hereto
(collectively, the “SEC Filings”) which may be obtained at www.sec.gov. Both the
Investor and his, her or its advisors have had the opportunity to ask questions
of and receive answers from representatives of the Company or persons acting on
its behalf concerning the Company and the terms and conditions of a proposed
investment in the Company and have also have had the opportunity to obtain
additional information necessary to verify the accuracy of information furnished
about the Company. Accordingly, the Investor has independently evaluated the
risks of making an investment in the Company.


3. Investor Representations and Warranties. The Investor acknowledges,
represents and warrants to, and agrees with, the Company as follows:


(a) The Investor is aware that his, her or its investment involves a high degree
of risk, certain of which risks are disclosed in the Risk Factors attached
hereto as Annex D. The

 
 

--------------------------------------------------------------------------------

 

Investor is aware that the Company commenced its present business in October
2002, has incurred significant losses during each fiscal year thereafter and
needs additional financing.


(b) The Investor acknowledges and is aware that there is no assurance as to the
future performance of the Company.


(c) The Investor acknowledges that there may be certain adverse tax consequences
resulting from an investment in the Securities and the Company has advised the
Investor to seek the advice of experts in such areas prior to making this
investment.


(d) The Investor is making the investment in the Securities for his, her or its
own account for investment purposes only and not with a view to or in connection
with the distribution of the Securities nor with any present intention of
selling or otherwise disposing of all or any part of the Securities. The
Investor agrees that he, she or it must bear the economic risk of the investment
for an indefinite period of time because, among other reasons, none of the
Securities have been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under applicable securities laws of certain states or an
exemption from such registration is available. The Investor hereby authorizes
the Company to place a legend denoting the foregoing restrictions on any of the
Securities.


(e) The Investor is not a member of the National Association of Securities
Dealers, Inc. (“NASD”); the Investor is not and has not, for a period of 12
months prior to the date of this Subscription Agreement, been affiliated or
associated with any company, firm, or other entity which is a member of the
NASD; and the Investor does not own any stock or other interest in any member of
the NASD (other than interests acquired in open market purchases).


(f) The Investor recognizes that the Securities, as an investment, involve a
high degree of risk including, but not limited to, the risk of economic losses
from operations of the Company and the total loss of the Investor’s investment.
The Investor believes that an investment in the Securities is suitable based
upon his, her or its investment objectives and financial needs, and the Investor
has adequate means for providing for his, her or its current financial needs and
contingencies and has no need for liquidity with respect to his, her or its
investment in the Securities.


(g) The Investor has been given access to full and complete information
regarding the Company and the Securities and has utilized such access to his,
her or its satisfaction for the purpose of obtaining information, and the
Investor has either met with or been given reasonable opportunity to meet with
officers of the Company for the purpose of asking questions and receiving
answers from, such officers concerning the terms and conditions of the issuance
of the Securities and the business and operations of the Company and to obtain
any additional information, to the extent reasonably available.


(h) The Investor has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of making the loan,
and thereby investing in the Securities and has obtained, in his, her or its
judgment, sufficient information from the Company to evaluate the merits and
risks of an investment in the Securities. The
 
-2-

--------------------------------------------------------------------------------

 
 
Investor has not utilized any person as a purchaser representative as defined in
Regulation D promulgated by the SEC pursuant to the Securities Act in connection
with evaluating such merits and risks.


(i) The Investor has relied solely upon his, her or its own investigation in
making a decision to invest in the Securities.


(j) The Investor has received no representation or warranty from the Company or
any of its respective officers, directors, employees, consultants or agents in
respect of his, her or its investment in the Securities and the Investor has
received no information (written or otherwise) from them relating to the Company
or its business other than as contained in this Agreement and the SEC Filings.
The Investor is not participating in the offer as a result of or subsequent to:
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.


(k) The Investor has had full opportunity to ask questions and to receive
satisfactory answers concerning the offering and other matters pertaining to
his, her or its investment in the Securities and all such questions have been
answered to the Investor’s full satisfaction.


(l) The Investor has been provided an opportunity to obtain any additional
information concerning the Securities and the Company and all other information
to the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.


(m) The Investor is an “accredited investor” as defined in Section 2(15) of the
Securities Act and in Rule 501 promulgated thereunder.


(n) The Investor understands that (i) the Securities have not been registered
under the Securities Act, or the securities laws of any state in reliance on
specific exemptions from registration, (ii) no securities administrator of any
state or the federal government has recommended or endorsed the offering of
Securities or made any finding or determination relating to the fairness of an
investment in the Company and (iii) the Company is relying on the Investor’s
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws.


(o) The Investor understands that since neither the offer nor sale of the
Securities has been registered under the Securities Act or the securities laws
of any state, the Securities may not be sold, assigned, pledged or otherwise
disposed of unless they are so registered or an exemption from such registration
is available.


(p) The Investor has been urged to seek independent advice from professional
advisors relating to the suitability of an investment in the Securities in view
of the Investor’s overall financial needs and with respect to the legal and tax
implications of such investment.

 
-3-

--------------------------------------------------------------------------------

 
 
(q) If the undersigned is a corporation, company, trust, employee benefit plan,
individual retirement account, Keogh Plan, or other tax-exempt entity, it is
authorized and qualified to become an investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so.


(r) The information contained in the Accredited Investor Questionnaire, as well
as any information which the Investor has furnished to the Company with respect
to the Investor’s financial position and business experience, is correct and
complete as of the date of this Subscription Agreement and, if there should be
any material change in such information prior to the consummation of the
transactions contemplated hereby, the Investor will furnish such revised or
corrected information to the Company.


(s) The Investor hereby acknowledges and is aware that except for any rescission
rights that may be provided under applicable laws, the Investor is not entitled
to cancel, terminate or revoke this subscription. If the Investor is an
individual, and any agreements made in connection herewith shall survive the
Investor’s death or disability.


4. Company Representations, Warranties and Covenants. The Company hereby
represents and warrants to, and covenants with, the Investor as follows:


(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and the Company is qualified to
do business as a foreign corporation in each jurisdiction in which qualification
is required, except where failure to so qualify would not reasonably be expected
to have a Material Adverse Effect
(as defined herein). The Company has no subsidiaries. For purposes of this
Agreement, the term “Material Adverse Effect” shall mean a material adverse
effect upon the business, financial condition, properties or results of
operations of the Company.


(b) The authorized capital stock of the Company consists of 300,000,000 shares
of Common Stock, $.01 par value per share, 113,390,062 of which are issued and
outstanding as of the date hereof, and 5,000,000 shares of Preferred Stock,
2,200,000 shares of which have been designated as Series A Convertible Preferred
Stock, $.10 par value per share, 2,113,556 of which are issued and outstanding
as of the date hereof, and 350,000 shares of which have been designated as
Series B Convertible Preferred Stock, $.10 par value per share, 235,296 of which
are issued and outstanding as of the date hereof.


(c) The Securities have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Agreement and the Warrant will be duly
authorized, validly issued, fully paid and nonassessable and free and clear of
all pledges, liens, restrictions and encumbrances (other than restrictions on
transfer under state and/or federal securities laws). The Company has reserved
from its duly authorized shares of capital stock the maximum number of shares of
Common Stock issuable upon the exercise of the Warrant. No further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Securities as contemplated herein.

 
-4-

--------------------------------------------------------------------------------

 

(d) The Company has full legal right, corporate power and authority to enter
into this Agreement and perform the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by the Company. The
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions herein contemplated will not violate any
provision of the certificate of incorporation or bylaws of the Company or
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject. No consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental body is required for the execution
and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, except for compliance with the blue sky laws and
federal securities laws applicable to the offering of the Securities. Upon the
execution and delivery of this Agreement, and assuming the valid execution
thereof by the Investor, this Agreement will constitute a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
herein may be limited by federal or state securities laws or the public policy
underlying such laws.


(e) The Company is subject to the reporting requirements of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”).


(f) The Company shall use the proceeds from the sale of the Securities for
general corporate purposes.


(g) Except as may be required by applicable law or regulation, the Company shall
not use the Investor’s name or the name of any of its affiliates in any
advertisement, announcement, press release or other similar public communication
unless it has received the prior written consent of the Investor for the
specific use contemplated or as otherwise required by applicable law or
regulation.


(h) The financial statements of the Company and the related notes contained in
the SEC Filings present fairly, in accordance with generally accepted accounting
principles, the financial position of the Company as of the dates indicated, and
the results of their operations, cash flows and the changes in stockholders’
equity for the periods therein specified, subject, in the case of unaudited
financial statements for interim periods, to normal year-end audit adjustments.
Such financial statements (including the related notes) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis

 
-5-

--------------------------------------------------------------------------------

 

throughout the periods therein specified, except that unaudited financial
statements may not contain all footnotes required by generally accepted
accounting principles.


5. Registration; Compliance with the Securities Act.
 
(a) If, at any time prior to the one year anniversary of the date hereof, the
Company proposes to register any shares of its Common Stock under the Securities
Act of 1933 in connection with the public offering of such securities for its
own account or for the accounts of other shareholders of the Company, solely for
cash on a form that would also permit the registration of the shares of Common
Stock issuable upon exercise of the Warrant (the “Registrable Securities”), the
Company shall, each such time, promptly give the Investor written notice of such
determination. Upon the written request of the Investor given within twenty (20)
days after mailing of any such notice by the Company, the Company shall use its
best efforts to cause to be registered under the Securities Act of 1933 all of
the Registrable Securities that the Investor has requested be registered. The
foregoing notwithstanding, the Company may, in its discretion, withdraw any
registration statement referred to in this Section 5(a) prior to the
effectiveness thereof. In connection with any offering to which this Section
5(a) applies and involving an underwriting of shares being issued by the
Company, the Company shall not be required under this Section 5(a) to include
any of the Investor’s Registrable Securities in such underwriting unless they
accept the terms of the underwriting as agreed upon between the Company and the
underwriters selected by it. If the total amount of securities that all holders
of Registrable Securities request to be included in an underwritten offering
exceeds the amount of securities that the underwriters reasonably believe
compatible with the success of the offering, the Company shall only be required
to include in the offering so many of the securities of the Investor as the
underwriters reasonably believe will not jeopardize the success of the offering
(the securities so included to be apportioned pro rata among each of the holders
of Registrable Securities, or in such other proportions as shall mutually be
agreed to by such selling holders); provided, however, that no such reduction
shall be made with respect to any securities offered by the Company for its own
account.
 
(b) The Company is obligated, pursuant to its Subscription Agreements with the
holders of warrants issued in connection with its Series B Preferred Stock to
prepare and file no later than December 15, 2007 (the “Filing Date”) with the
SEC a Registration Statement on Form SB-2 (the “Registration Statement”). The
Company shall (i) include in such Registration Statement all of the Warrant
Shares then held by, or issuable to, the Investor; and (ii) use its commercially
reasonable efforts, subject to receipt of necessary information from the
Investor, to cause the SEC to declare the Registration Statement effective
within 60 days after the date the Registration Statement is filed with the SEC
(such date, the “Required Effective Date”). However, so long as the Company
filed the Registration Statement by the Filing Date, if the Registration
Statement receives SEC review, then the Required Effective Date will be the one
hundred and twentieth (120) calendar day after the date the Registration
Statement is filed with the SEC.


(c) The Company shall use its commercially reasonable efforts to (i) promptly
prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration

 
-6-

--------------------------------------------------------------------------------

 

Statement effective until the earliest of (i) two years after the effective date
of the Registration Statement, or (ii) such time as all of the Warrant Shares
become eligible for resale by non-affiliates pursuant to Rule 144(k) under the
Securities Act of 1933; and (ii) furnish to the Investor with respect to the
Registrable Securities registered under the Registration Statement (and to each
underwriter, if any, of such Registrable Securities) such number of copies of
prospectuses and such other documents as the Investor may reasonably request, in
order to facilitate the public sale or other disposition of all or any of the
Registrable Securities by the Investor.


(d)  In connection with the filing of any registration statement pursuant to
this Section 5, the Company shall use its commercially reasonable efforts to
file documents required of the Company for normal “Blue Sky” clearance in states
specified in writing by the Investor; provided, however, that the Company shall
not be required to qualify to do business or consent to service of process in
any jurisdiction in which it is not now so qualified or has not so consented.


(e) The Company shall bear all expenses in connection with the procedures in
paragraphs (a) through (d) of this Section 5 and the registration of the
Registrable Securities pursuant to the Registration Statement or any other
registration statement filed by the Company pursuant to Section 5(a) (the
Registration Statement and any other such registration statements filed pursuant
to Section 5(a) are each referred to herein as a “Registration” and collectively
as the “Registrations”), other than fees and expenses, if any, of counsel or
other advisers to the Investor, or underwriting discounts, brokerage fees and
commissions incurred by the Investor. A questionnaire related to the
Registration Statement to be completed by the Investor is attached hereto as
Annex C. The Investor agrees that it will promptly notify the Company of any
changes in the information set forth in the Registration Statement regarding the
Investor or its plan of distribution.


(f) For the purpose of this Section 5(f), the term “Investor/Affiliate” shall
mean any affiliates of the Investor and any person who controls the Investor or
any affiliate of the Investor within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act; and the term “Registrations” shall
include any preliminary prospectus, final prospectus, exhibit, supplement or
amendment included in or relating to, and any document incorporated by reference
in any such Registration.


(i) The Company agrees to indemnify and hold harmless the Investor and each
Investor/Affiliate against any losses, claims, damages, liabilities or expenses,
joint or several, to which the Investor or such Investor/Affiliates may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the prior
written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration, including any prospectus,
financial statements and schedules, and all other documents filed as a part
thereof, as amended at the time of effectiveness of any Registration, including
any information deemed to be a part thereof as of the time of effectiveness
pursuant to paragraph (b) of Rule 430A, or pursuant to Rule 434, of the rules
and regulations of the SEC (the “Rules and Regulations”), or the prospectus, in
the form first filed with the SEC pursuant to Rule

 
-7-

--------------------------------------------------------------------------------

 

424(b) of the Rules and Regulations, or filed as part of any Registration at the
time of effectiveness if no Rule 424(b) filing is required (the “Prospectus”),
or any subsequent amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state in any of them a material fact
required to be stated therein or necessary to make the statements in the
Registration or any amendment or supplement thereto not misleading or in the
Prospectus or any amendment or supplement thereto not misleading, in light of
the circumstances under which they were made, or arise out of or are based in
whole or in part on any inaccuracy in the representations and warranties of the
Company contained in this Subscription Agreement, or any failure of the Company
to perform its obligations hereunder or under law, and will reimburse the
Investor and each such Investor/Affiliate for any legal and other expenses as
such expenses are reasonably incurred by the Investor or such Investor/Affiliate
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the Company will not be liable for amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
and the Company will not be liable in any such case to the extent, but only to
the extent, that any such loss, claim, damage, liability or expense arises out
of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in the Registration, the Prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Investor expressly
for use therein, or (ii) the failure of the Investor to comply with the
covenants and agreements contained herein with respect to the sale of the
Securities or (iii) the inaccuracy of any representation or warranty made by the
Investor herein or (iv) any statement or omission in any Prospectus that is
corrected in any subsequent Prospectus that was delivered to the Investor prior
to the pertinent sale or sales by the Investor.


(ii) The Investor will severally indemnify and hold harmless the Company, each
of its directors, each of its executive officers, including such officers who
signed the Registration, and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages, liabilities or expenses to
which the Company, each of its directors, each of its officers who signed the
Registration or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Investor) insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based upon (i) any failure to comply
with the covenants and agreements contained herein with respect to the sale of
the Securities, or (ii) the inaccuracy of any representation or warranty made by
the Investor herein, or (iii) any untrue or alleged untrue statement of any
material fact contained in the Registration, the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements in the Registration or any amendment or
supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in the light of the circumstances under which
they were made, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration, the Prospectus, or any amendment or supplement
thereto, in

 
-8-

--------------------------------------------------------------------------------

 

reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use therein, and will
reimburse the Company, each of its directors, each of its officers who signed
the Registration or controlling person for any legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Investor’s
aggregate liability under this Section 5(f) with respect to a particular
Registration shall not exceed the amount of proceeds received by the Investor on
the sale of the Registrable Securities pursuant to such Registration.


(iii) Promptly after receipt by an indemnified party under this Section 5(f) of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 5(f), promptly notify the indemnifying party in writing thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 5(f) to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party based
upon the advice of such indemnified party’s counsel shall have reasonably
concluded, based on an opinion of counsel reasonably satisfactory to the
indemnifying party, that there may be a conflict of interest between the
positions of the indemnifying party and the indemnified party in conducting the
defense of any such action or that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election to assume the defense of such action
and approval by the indemnified party of counsel, the indemnifying party will
not be liable to such indemnified party under this Section 5(f) for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel, reasonably satisfactory to such indemnifying party,
representing the indemnified parties who are parties to such action, plus local
counsel, if appropriate) or (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the indemnifying party. The indemnifying party shall not be
liable for any settlement of any action without its written consent.

 
-9-

--------------------------------------------------------------------------------

 

(iv) If the indemnification provided for in this Section 5(f) is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under this Section 5(f) in respect to any
losses, claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of any losses, claims, damages, liabilities
or expenses referred to herein (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Investor from the
private placement of the Securities hereunder or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but the relative fault of the Company and the Investor in connection with
the statements or omissions or inaccuracies in the representations and
warranties in this Subscription Agreement and/or the Registration Statement
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The respective relative benefits
received by the Company on the one hand and the Investor on the other shall be
deemed to be in the same proportion as the amount paid by the Investor to the
Company pursuant to this Subscription Agreement for the Securities purchased by
the Investor that were sold pursuant to the Registration Statement bears to the
difference (the “Difference”) between the amount the Investor paid for the
Securities that were sold pursuant to the Registration Statement and the amount
received by the Investor from such sale. The relative fault of the Company, on
the one hand, and the Investor on the other shall be determined by reference to,
among other things, whether the untrue or alleged statement of a material fact
or the omission or alleged omission to state a material fact or the inaccurate
or the alleged inaccurate representation and/or warranty relates to information
supplied by the Company or by the Investor and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in this Section 5(f),
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim. The provisions
set forth in paragraph (iii) of this Section 5(f) with respect to the notice of
the threat or commencement of any threat or action shall apply if a claim for
contribution is to be made under this paragraph (iv); provided, however, that no
additional notice shall be required with respect to any threat or action for
which notice has been given under paragraph (iii) for purposes of
indemnification. The Company and the Investor agree that it would not be just
and equitable if contribution pursuant to this Section 5(f) were determined
solely by pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in this paragraph.
Notwithstanding the provisions of this Section 5(f), the Investor shall be
required to contribute any amount in excess of the amount by which the
Difference exceeds the amount of any damages that the Investor has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.


(g) So long as a Registration covering the resale of Registrable Securities
owned by the Investor is effective, the Company will furnish to the Investor
upon the reasonable request of the Investor, a reasonable number of copies of
the Prospectuses, and any supplements

 
-10-

--------------------------------------------------------------------------------

 

thereto, to supply to any other party requiring such Prospectuses; and the
Company, upon the reasonable request of the Investor and with prior notice, will
be available to the Investor or a representative thereof at the Company’s
headquarters to discuss information relevant for disclosure in the Registration
covering the Registrable Securities and will otherwise cooperate with the
Investor conducting an investigation for the purpose of reducing or eliminating
the Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters, subject to
appropriate confidentiality limitations.


6. Severability. In the event any parts of this Subscription Agreement are found
to be void, the remaining provisions of this Subscription Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.


7. Choice of Law and Jurisdiction. This Subscription Agreement will be deemed to
have been made and delivered in the state of the Investor’s residence as set
forth on the signature page hereto and will be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of Delaware.


8. Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Subscription Agreement may be by actual or facsimile signature.


9. Benefit. This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto.


10. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Subscription Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addresses in person, by Federal
Express or similar courier delivery, or, if mailed, postage prepaid, by
certified mail, return receipt requested, as follows:


Investor:
At the address designated on the signature page of this Subscription Agreement.


the Company:
Element 21 Golf Company
200 Queens Quay East, Unit 1
Toronto, Ontario, Canada, M5A 4K9
Tel: (416) 362-2121
Fax: (416) 362-2100


or to such other address as any of them, by notice to the others may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be conclusive evidence of successful facsimile delivery.


11. Oral Evidence. This Subscription Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior oral and written agreements between the parties hereto with respect to the
subject matter hereof.

 
-11-

--------------------------------------------------------------------------------

 

This Subscription Agreement may not be changed, waived, discharged, or
terminated orally but, rather, only by a statement in writing signed by the
party or parties against which enforcement or the change, waiver, discharge or
termination is sought.


12. Section Headings. Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Subscription Agreement.


13. Survival of Representations, Warranties and Agreements. The representations,
warranties and agreements contained herein shall survive the delivery of, and
the payment for, the Securities.


RESIDENTS OF ALL STATES: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT
TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




INVESTOR
 
ELEMENT 21 GOLF COMPANY
By:
 
N.Hearn
President & CEO


 
 
-12-

--------------------------------------------------------------------------------

 
 
ANNEX A


ACCREDITED INVESTOR QUESTIONNAIRE




Purpose of this Questionnaire


The Securities being offered by Element 21 Golf Company, a Delaware corporation
(the “Company”) pursuant to the Subscription Agreement to which this Accredited
Investor Questionnaire is annexed, are being offered without registration under
the Securities Act of 1933, as amended (the “1933 Act”), or the securities laws
of any state, in reliance on the exemptions contained in Sections 4(2) and 4(6)
of the 1933 Act and on similar exemptions under applicable state laws. Under
Sections 4(2) and 4(6) and/or certain state laws, the Company may be required to
determine that an individual or an individual together with a “purchaser
representative” or each individual equity owner of an investing entity meets
certain suitability requirements before selling the Securities to such
individual or entity. THE COMPANY MAY, AT ITS ELECTION, NOT SELL ANY SECURITIES
TO A SUBSCRIBER WHO HAS NOT THOROUGHLY FILLED OUT A QUESTIONNAIRE. IN THE CASE
OF AN INVESTOR THAT IS A PARTNERSHIP, TRUST, OR CORPORATION, EACH EQUITY OWNER
MUST COMPLETE A QUESTIONNAIRE. This Questionnaire does not constitute an offer
to sell or a solicitation of an offer to buy the Securities or any other
security.


Instructions


One (1) copy of this Questionnaire should be completed, signed, dated, and
delivered to:
Element 21 Golf Company
200 Queens Quay East, Unit #1
Toronto, Canada, M5A 4K9
Ph. (416) 362-2121
Fax (416) 362-2100


Please feel free to contact Nataliya Hearn (+1 949-412-1040) if you have any
questions with respect to the Questionnaire.


Please Answer All Questions


If the appropriate answer is “None” or “Not Applicable,” so state. Please print
or type your answers to all questions. Attach additional sheets if necessary to
complete your answers to any item.


Your answers will be kept strictly confidential at all times; however, the
Company may present this Questionnaire to such parties as it deems appropriate,
including its counsel, in

 
 

--------------------------------------------------------------------------------

 

order to assure itself that the offer and sale of the Securities will not result
in a violation of the registration provisions of the 1933 Act or a violation of
the securities laws of any state.
 
1. Please provide the following personal information:
 
Name: Age:
 
  Residence Address
(including zip code): ____________________________________________
 
 
Telephone Numbers:
 
Residence:________________________
 
Business: ________________________
 
2. I am an accredited investor (as defined in Rule 501(a) of Reg. D) because
(check each appropriate description):



 
_________
I am a natural person whose individual net worth, or joint net worth with my
spouse, exceeds $1,000,000.




 
_________
I am a natural person who had individual income exceeding $200,000 in each of
the two most recent years or joint income with my spouse exceeding $300,000 in
each of those years and I have a reasonable expectation of reaching the same
income level in the current year.




 
_________
I am a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.




 
_________
I am an organization described in Section 501(c)(3) of the Internal Revenue
Code, not formed for the specific purpose of acquiring the Securities, with
total assets exceeding $5,000,000.




 
_________
I am a corporation, Massachusetts or similar business trust or partnership, not
formed for the specific purpose of acquiring the Securities, with total assets
exceeding $5,000,000.




 
_________
I am a trust, not formed for the specific purpose of acquiring the Securities,
with total assets exceeding $5,000,000 and whose purchase is

 
 
 

--------------------------------------------------------------------------------

 

 
directed by a “sophisticated person,” as defined in Rule 506(b)(2)(ii) of Reg.
D.

     

   
(For the purposes of this questionnaire, a “sophisticated person” means any
person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment.)




 
_________
I am an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 and (i) investment decisions for such plan are made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is a bank,
savings and loan association, insurance company or registered investment advisor
or (ii) such plan has total assets exceeding $5,000,000 or (iii) if a self
-directed plan, investment decisions are made solely by accredited investors.




 
_________
I am an entity in which all of the equity owners are accredited investors.




 
_________
I am an accredited investor for the following reasons:

 
3. Check, if appropriate:



 
________
I hereby represent and warrant that I have such knowledge and experience in
financial and business matters that I am capable of evaluating the merits and
risks of any prospective investment in the Company. 



4 If you did not check the box to Question 3, please answer the following
additional questions:


4.1 Please describe any pre-existing personal or business relationship that you
have with the Company or any of its officers and directors.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2 Please describe any business or financial experience that you have had that
would allow the Company to reasonably conclude that you are capable of
protecting your interests in connection with your prospective investment in the
Company. If none, so state.
 
 
 
 
4.3 If your answer to Question 4.2 above was “None,” in order to evaluate the
merits and risks of the investment, will you be relying upon the advice of any
other person(s) who will be acting as your purchaser representative(s)?


Yes _____
No _____




If “yes,” please identify each such person and indicate his business address and
telephone number in the space below (each such person must complete, and you
must review and acknowledge, a separate purchaser representative questionnaire
which will be supplied at your request and which must be returned to the Company
prior to the sale of any Securities to you).












5. By signing this Questionnaire, I hereby confirm the following statements:


I am aware that the offering of the Securities pursuant to the accompanying
Subscription Agreement which I hereby acknowledge as received and reviewed, will
involve an investment in securities for which a limited market exists (subject
to compliance with applicable state and federal securities laws) for the shares
of Common Stock issuable upon exercise of the Warrants, thereby requiring any
investment to be maintained for an indefinite period of time, and I have no need
to liquidate the investment.


I acknowledge that any delivery to me of any documentation relating to the
shares of Common Stock and Warrants prior to the determination by the Company of
my suitability as an investor shall not constitute an offer of the shares of
Common Stock and Warrants until such determination of suitability shall be made,
and I agree that I shall promptly return all such documentation to the Company
upon request.
 
 
 

--------------------------------------------------------------------------------

 


Neither I nor any of my associates or affiliates: (i) are a member or a person
associated with a member firm of the NASD, (ii) own any stock or other
securities of any NASD member, or (iii) made subordinated loans to any NASD
member.


My answers to the foregoing questions are true and complete to the best of my
information and belief, and I will promptly notify the Company of any changes in
the information I have provided.


I also understand and agree that, although the Company will use its best efforts
to keep the information provided in answers to this Questionnaire strictly
confidential, the Company may present this Questionnaire and the information
provided in

 
 

--------------------------------------------------------------------------------

 

answers to it to such parties as it may deem advisable if called upon to
establish the availability under any federal or state securities laws of an
exemption from registration of the private placement or if the contents thereof
are relevant to any issue in any action, suit, or proceeding to which the
Company is a party or by which it or they are or may be bound.
 
I realize that this Questionnaire does not constitute an offer by the Company to
sell the Securities but is merely a request for information.






_____________________________________
Printed Name




_____________________________________
Signature




_____________________________________
Social Security Number or
Employee Identification Number


Date and Place Executed:


Date:   


Place:   



 
 

--------------------------------------------------------------------------------

 

ANNEX B


ELEMENT 21 GOLF COMPANY
STOCK CERTIFICATE QUESTIONNAIRE


Please provide the following information:


1. The exact name that your Securities are to be registered in (this is the name
that will appear on your stock certificate(s) for the Common Stock and on the
Warrant). You may use a nominee name if appropriate:
 
 
___________________________________
2. If the purchaser of the Securities and the Registered Holder listed above are
not the same, please disclose the relationship between the purchaser of the
Securities and the Registered Holder listed in response to item 1 above
 
3. The mailing address of the Registered Holder listed in response to item 1
above:
 
___________________________________
___________________________________
___________________________________
4. The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above
 
___________________________________




 
 

--------------------------------------------------------------------------------

 

ANNEX C




ELEMENT 21 GOLF COMPANY
REGISTRATION STATEMENT QUESTIONNAIRE


In connection with the preparation of the Registration Statement, please provide
the following information:




Pursuant to the “Selling Stockholder” section of the Registration Statement,
please state your or your organization’s name exactly as it should appear in the
Registration Statement:
 

--------------------------------------------------------------------------------



Please provide the number of shares that you or your organization will own
immediately after Closing, including those Securities purchased by you or your
organization pursuant to this Subscription Agreement and those shares purchased
by you or your organization through other transactions:
 

--------------------------------------------------------------------------------



Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?


________ Yes  ________ No


If yes, please indicate the nature of any such relationships below:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Are you (i) an NASD Member (see definition), (ii) a Controlling (see definition)
shareholder of an NASD Member, (iii) a Person Associated with a Member of the
NASD (see definition), or (iv) an Underwriter or a Related Person (see
definition) with respect to the proposed offering; or (b) do you own any shares
or other securities of any NASD Member not purchased in the open market; or (c)
have you made any outstanding subordinated loans to any NASD Member?


________ Yes  ________ No

 
 

--------------------------------------------------------------------------------

 



If “yes,” please describe below:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)


Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)


Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its bylaws. (NASD Manual, By-laws Article I, Definitions)


Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation).
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX D


RISK FACTORS


The Securities to be issued by the Company are speculative and involve a high
degree of risk. Each investor is urged to carefully read the “Risk Factors” set
forth below. As used herein, the terms “we”, “the Company” and “our” refer to
Element 21 Golf Company.


We Will Need To Raise Additional Funds. These Funds May Not Be Available When We
Need Them or on Terms Favorable to Us.


We will need to raise additional funds to operate the business, support more
rapid expansion, develop new or enhanced products, respond to competitive
pressures, acquire complementary businesses or technologies, or respond to
unanticipated events. There can be no assurances that additional financing will
be available when needed on favorable terms, or at all. If these funds are not
available when we need them, we may need to change our business strategy or
reduce our operations or investment activities. In addition, any issuance of
additional equity securities will dilute the ownership interest of our existing
stockholders and the issuance of additional debt securities may increase the
perceived risk of investing in us.


There Are Risks Associated With Our Stock Trading On The NASD OTC Bulletin Board
Rather Than A National Exchange.


There are significant consequences associated with our stock trading on the NASD
OTC Bulletin Board rather than a national exchange. The effects of not being
able to list our securities on a national exchange include:


- Limited release of the market prices of our securities;


- Limited news coverage of us;


- Limited interest by investors in our securities;


- Volatility of our stock price due to low trading volume;


- Increased difficulty in selling our securities in certain states due to “blue
sky” restrictions; and


- Limited ability to issue additional securities or to secure additional
financing.

 
 

--------------------------------------------------------------------------------

 

“Penny Stock” Regulations May Impose Certain Restrictions On The Marketability
of Our Securities. 


The SEC has adopted regulations which generally define “penny stock” to be any
equity security that has a market price (as defined) less than $5.00 per share,
subject to certain exceptions. The Company’s Common Stock is presently subject
to these regulations which impose additional sales practice requirements on
broker-dealers who sell such securities to persons other than established
customers and accredited investors (generally those with assets in excess of
$1,000,000 or annual income exceeding $200,000, or $300,000 together with their
spouse). For transactions covered by these rules, the broker-dealer must make a
special suitability determination for the purchase of such securities and have
received the purchaser’s written consent to the transaction prior to the
purchase. Additionally, for any transaction involving a penny stock, unless
exempt, the rules require the delivery, prior to the transaction, of a risk
disclosure document mandated by the SEC relating to the penny stock market. The
broker-dealer must also disclose the commission payable to both the
broker-dealer and the registered representative, current quotations for the
securities and, if the broker-dealer is the sole market maker, the broker-dealer
must disclose this fact and the broker-dealer’s presumed control over the
market. Finally, monthly statements must be sent disclosing recent price
information for the penny stock held in the account and information on the
limited market in penny stocks. Consequently, the “penny stock” rules may
restrict the ability of broker-dealers to sell the Company’s securities and may
negatively affect the ability of purchasers of the Company’s shares of Common
Stock to sell such securities.


Limited Trading Market; Restrictions on Transferability. The Company’s shares of
Common Stock trade on the OTC Bulletin Board with limited daily trading volume.
However, the Securities have not been registered under the Act, and accordingly,
are subject to restrictions on transferability and resale and may not be
transferred or sold except as permitted under the Act and applicable state
securities laws, pursuant to registration or exemption therefrom. Investors
should be aware that they will be required to bear the financial risk of this
investment for an indefinite period of time.


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATES AND ARE BEING OFFERED
AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY
AND RESALE AND MAY NOT BE PLEDGED, TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS

 
 

--------------------------------------------------------------------------------

 

OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING DOCUMENTS. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


IT IS INTENDED THAT THE SHARES OF COMMON STOCK OFFERED HEREBY AND THE WARRANTS
WILL BE MADE AVAILABLE ONLY TO ACCREDITED INVESTORS, AS DEFINED IN SECTION
2(15) OF THE SECURITIES ACT AND RULE 501 THEREUNDER. THE SECURITIES OFFERED
HEREBY ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS FOR
NON-PUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT THE NUMBER AND TYPES OF INVESTORS TO
WHICH THE OFFERING WILL BE MADE AND RESTRICT SUBSEQUENT TRANSFER OF THE
SECURITIES.


INVESTMENT IN THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS
WHO CAN AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE
REQUIRED TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF
THIS OFFERING, AND THAT HAVE SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT THEY ARE CAPABLE OF EVALUATING THE MERITS AND RISKS OF
THIS INVESTMENT.


NO SECURITIES MAY BE RESOLD OR OTHERWISE DISPOSED OF BY AN INVESTOR UNLESS, IN
THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE
APPLICABLE FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED OR COMPLIANCE IS
MADE WITH SUCH REGISTRATION REQUIREMENTS. THE OFFEREE, BY ACCEPTING DELIVERY OF
THESE MATERIALS, AGREES TO RETURN THE OFFERING MATERIALS AND ALL ACCOMPANYING OR
RELATED DOCUMENTS TO THE COMPANY UPON REQUEST IF THE OFFEREE DOES NOT AGREE TO
PURCHASE ANY OF THE SECURITIES OFFERED HEREBY.


THESE MATERIALS ARE SUBMITTED IN CONNECTION WITH THE PRIVATE OFFERING OF THE
SECURITIES AND DO NOT CONSTITUTE AN OFFER OR SOLICITATION BY ANYONE IN ANY
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT AUTHORIZED. ANY
REPRODUCTION OR DISTRIBUTION OF THE SUBSCRIPTION AGREEMENT IN WHOLE OR IN PART,
OR THE DIVULGENCE OF ANY OF ITS CONTENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, IS PROHIBITED. ANY PERSON ACTING CONTRARY TO THE FOREGOING
RESTRICTIONS MAY PLACE HIMSELF AND THE COMPANY IN VIOLATION OF FEDERAL OR STATE
SECURITIES LAWS.


EACH OFFEREE MAY, IF HE SO DESIRES, MAKE INQUIRIES OF MANAGEMENT OF THE COMPANY
WITH RESPECT TO THE COMPANY’S BUSINESS OR ANY OTHER MATTERS SET FORTH HEREIN,
AND MAY OBTAIN ANY ADDITIONAL INFORMATION WHICH SUCH PERSON DEEMS TO BE

 
 

--------------------------------------------------------------------------------

 

NECESSARY IN ORDER TO VERIFY THE ACCURACY OF THE INFORMATION CONTAINED HEREIN
AND TO MAKE AN INVESTMENT DECISION (TO THE EXTENT THAT THE COMPANY POSSESSES
SUCH INFORMATION OR CAN ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE). IN
CONNECTION WITH SUCH INQUIRY, ANY DOCUMENTS WHICH ANY OFFEREE WISHES TO REVIEW
WILL BE MADE AVAILABLE FOR INSPECTION AND COPYING OR PROVIDED, UPON REQUEST,
SUBJECT TO THE OFFEREES AGREEMENT TO MAINTAIN SUCH INFORMATION IN CONFIDENCE AND
TO RETURN THE SAME TO THE COMPANY IF THE RECIPIENT DOES NOT PURCHASE THE
SECURITIES OFFERED HEREUNDER. ANY SUCH INQUIRIES OR REQUESTS FOR ADDITIONAL
INFORMATION OR DOCUMENTS SHOULD BE MADE IN WRITING TO THE COMPANY AT THE
COMPANY’S ADDRESS.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX E


SEC FILINGS
 
Annual Report on Form 10-KSB for the fiscal year ended June 30, 2006.
Quarterly Report on Form 10-QSB for the quarter ended September 30, 2006.
Quarterly Report on Form 10-QSB for the quarter ended December 31, 2006.
 
 
 

--------------------------------------------------------------------------------

 












